Citation Nr: 0333924	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  91-12 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for compression 
fracture, R12-L1, evaluated as 30 percent, prior to May 29, 
1996.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder, prior to October 
28, 1999.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


WITNESSES AT HEARINGS
ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In September 1991, January 1995, April 1996, and 
February 1998, the Board remanded the case for further 
development.  

In an August 2001 decision, the Board denied an evaluation in 
excess of 30 percent for compression fracture, R12-L1, prior 
to May 29, 1996; denied an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), prior to 
October 28, 1999; and granted a 20 percent rating for 
residuals of a right shoulder injury prior to September 15, 
1999; and granted an effective date of August 16, 1991, for 
the grant of service connection for PTSD.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans' Claims (Court).  

In a June 2001 order, the Court granted the parties' Joint 
Motion for Partial Remand of the Board's August 2001 
decision, and vacated that part of the Board's decision that 
denied an evaluation in excess of 30 percent for compression 
fracture, T12-L1, prior to May 29, 1996; and an initial 
evaluation in excess of 30 percent for PTSD, prior to October 
28, 1999.  Those issues were remanded to the Board for 
readjudication consistent with the Joint Motion and that 
takes into consideration and is in compliance with the 
Veterans' Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (VCAA).  The appeal as to the 
remaining issues was dismissed.  


REMAND

In an August 2001 decision, the Board addressed the VCAA and 
the legislation's notification provisions and noted that all 
relevant facts had been properly developed with respect to 
the issues on appeal; that VA had given the veteran adequate 
notice regarding the evidence necessary to substantiate his 
claims; and that no further assistance to the veteran was 
required to comply with the duty to assist mandated by 
statute.  In making these findings, the Board noted that the 
case had been remanded multiple times, numerous VA 
examinations had been undertaken by the veteran, he had 
testified at multiple personal hearings, numerous 
correspondence had been sent the veteran, pertinent VA and 
private medical records were obtained, and he had been sent a 
Statement of the Case, along with multiple Supplemental 
Statements of the Case, to include the one issued in March 
2001 that contains the pertinent provisions of the VCAA.  
However, the Joint Motion  argues that the communication 
contained in the veteran's record did not satisfy the 
standard erected by the VCAA.  Namely, VA failed to inform 
the veteran which evidence VA will seek to provide and which 
evidence the veteran was to provide, citing Quartuccio v. 
Principi, 16 Fed. App. 183, 187 (2002) (decided subsequent to 
the Board's August 2001 decision).  

The Joint Motion argues that VA failed to discuss adequately 
the amended duty to notify with respect to the veteran's 
claim.  Specifically, VA failed to discuss the requirement 
that the required notice to the veteran of the information 
and evidence necessary to substantiate his claim, indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, satisfied that requirement, citing Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (also decided 
subsequent to the Board's August 2001 decision).  Hence, 
because VA failed to discuss the notice requirement, VA did 
not consider all applicable provisions of law and provide an 
adequate statement of reasons or bases for its decision.  See 
Quartuccio, 16 Fed. App. at 187; Charles, 16 Vet. App. at 
373-74.  

In addition, the Board points out that, most recently, in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the veteran that, notwithstanding any information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

While the case was at the Court, the veteran submitted an 
Appellant Brief, prior to submission of the Joint Motion, in 
which the veteran pointed out that he had undergone VA 
vocational rehabilitation; however, those vocational 
rehabilitation records had not been obtained and associated 
with his claims file.  He maintains that those records are 
relevant to his claims currently before the Board.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, those VA 
vocational rehabilitation records should be obtained and 
associated with the claims file prior to readjudication of 
the issues currently on appeal.  In addition, the veteran 
argued that the provisions of 38 C.F.R. § 3.321(b) (2003) 
were not properly considered, in that, rather than each 
service-connected disability be considered for an extra-
schedular evaluation, such consideration should also have 
been considered commensurate with the average earning 
capacity impairment due exclusively to his service-connected 
disabilities.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should obtain and associate 
with the claims file the veteran's VA 
vocational rehabilitation records.  If 
the RO cannot obtain those records, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.  

2.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain, what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim for an 
evaluation in excess of 30 percent for 
compression fracture, T12-L1, prior to May 
29, 1996, and for an initial evaluation in 
excess of 30 percent for PTSD, prior to 
October 28, 1999.  A general form letter, 
prepared by the RO, not specifically 
addressing the disabilities at issue, is 
not acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

3.  Upon completion of the above-
mentioned directives, the RO must review 
the claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2000) and 38 C.F.R. § 
3.159 (2003) are fully complied with and 
satisfied, and that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter, the RO should readjudicate 
the claim for an evaluation in excess of 
30 percent for compression fracture, T12-
L1, prior to May 29, 1996, and for an 
initial evaluation in excess of 30 percent 
for PTSD, prior to October 28, 1999, to 
include consideration of the provisions of 
38 C.F.R. § 3.321(b) (2003).  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


